DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etoh (US 2018/0032081 A1).
As to claims 1, 8 and 15, Etoh discloses a remote monitoring system comprising; an autonomous running vehicle (para. 0002); and a remote monitoring center (para. 0006) which communicates with the autonomous running vehicle through a network, wherein the autonomous running vehicle comprises; an autonomous sensor (para. 0003) at least including a camera and recognizing a peripheral environment of the autonomous running vehicle; a camera image transmitter section (para. 0006) configured to transmit an image around the autonomous running vehicle photographed by the camera to the remote monitoring center; an obstacle detection part (para. 0005) configured to detect an obstacle relating to the autonomous running vehicle based on information obtained by the autonomous sensor; a stop control unit (para. 0004) configured to automatically stop the autonomous running vehicle when an obstacle is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Tokoro (JP 2016-181031A).
As to claims 2, 9 and 16, Etoh further discloses to run the autonomous running vehicle at reduced speed (para. 0004) when an obstacle is detected by the obstacle detection part. Etoh does not explicitly disclose automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted. However, Tokoro teaches automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted (para. 0072). Therefore, given the teaching of Tokoro, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted, to eliminate the operating of vehicle when monitoring is not available.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Takehisa (JP 2005-112011A).
As to claims 3, 10 and 17, Etoh does not explicitly disclose the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle However, Takehisa teaches the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle (para. 0043, 0046-0047). Therefore, given the teaching of Takehisa, it would have been obvious to a person with ordinary skill in the art before the effective .
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Tokoro and Takehisa.
As to claims 4, 11 and 18, Takehisa teaches the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle (para. 0043, 0046-0047) and Tokoro teaches automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted (para. 0072). Therefore, given the teaching of Takehisa and Tokoro, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of keep the autonomous running vehicle running at reduced speed stop vehicle when communication is interrupted, to ensure the safety of the vehicle operation.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Shuichi (JP 2017-092678A).
As to claims 5, 12 and 19, Etoh does not explicitly disclose the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle. However, Shuichi teaches restart the autonomous running vehicle autonomously, when the obstacle is not detected by the obstacle detection part after autonomous stop of the autonomous .
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Imai (US 2018/0037262 A1).
As to claims 6, 13 and 20, Etoh does not explicitly disclose when communication with the remote monitoring center is interrupted, change a threshold value of obstacle detection so as to reduce non-detection whereas to permit erroneous detection compared with the case that communication with the remote monitoring center is established. However, Imai teaches when communication with the remote monitoring center is interrupted, change a threshold value of obstacle detection so as to reduce non-detection whereas to permit erroneous detection compared with the case that communication with the remote monitoring center is established (para. 0074). Therefore, given the teaching of Imai, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of change threshold value of obstacle detection, to improve the accuracy of obstacle detection and ensure hidden obstacle is detected.
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh in view of Van (US 2002/0074959 A1).
As to claims 6, 13 and 20, Etoh does not explicitly disclose when the autonomous running vehicle approaches place of which safety is confirmed by the remote monitoring center, to notify the autonomous running vehicle of the safety of the place, and wherein the stop control unit is configured, when the obstacle detection part detects an obstacle in the place of which safety is notified from the remote monitoring center, to determine that the detection of the obstacle is erroneous detection and to prevent the autonomous running vehicle from being stopped. However, Van teaches remote control override when sensor indicating clearance distance is too small (para. 0009). Therefore, given the teaching of Imai, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Etoh by incorporating the feature of remote center overriding obstacle sensor detection, to improve the accuracy of obstacle detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661